36 F.3d 1103
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William A. KNAUSS;  Yoko Knauss, Plaintiffs-Appellants,v.Tallack MAAKESTAD;  Beth Maakestad Stewart Cleave, Judith W.Cleave;  Tallack Maakestad & Associates, Inc.,Defendants-Appellees.
No. 93-16169.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided June 29, 1994.

Before:  CHOY, SKOPIL and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
William and Yoko Knauss appeal the district court's order dismissing their complaint and denying their motion for an extension of time to file a notice of appeal.  Appellees request attorneys' fees.


3
This court lacks jurisdiction over the district court's March 4, 1993 Order dismissing the appellants' complaint without prejudice because that Order did not constitute a final order.  28 U.S.C. Sec. 1291.  Because the March 4, 1993 Order was not a final appealable order, the district court did not err by denying the Knauss' motion for an extension of time to file a notice of appeal from that Order.


4
The appeal is DISMISSED.  Appellees' request for attorneys' fees is DENIED.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3